

114 S1173 IS: Raechel and Jacqueline Houck Safe Rental Car Act of 2015
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1173IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Schumer (for himself, Mrs. Boxer, Mrs. McCaskill, Mrs. Gillibrand, Mr. Casey, Mrs. Feinstein, Mr. Blumenthal, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend chapter 301 of title 49, United States Code, to prohibit the rental of motor vehicles that
			 contain a defect related to motor vehicle safety, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Raechel and Jacqueline Houck Safe Rental Car Act of 2015.
 2.DefinitionsSection 30102(a) of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (10) and (11) as paragraphs (12) and (13), respectively;
 (2)by redesignating paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
 (3)by inserting before paragraph (2), as redesignated, the following:
				
 (1)covered rental vehicle means a motor vehicle that—
 (A)has a gross vehicle weight rating of 10,000 pounds or less;
 (B)is rented without a driver for an initial term of less than 4 months; and
 (C)is part of a motor vehicle fleet of 5 or more motor vehicles that are used for rental purposes by a rental company.;
				and
 (4)by inserting after paragraph (10), as redesignated, the following:
				
 (11)rental company means a person who—
 (A)is engaged in the business of renting covered rental vehicles; and
 (B)uses for rental purposes a motor vehicle fleet of 5 or more covered rental vehicles..
			3.Remedies for
 defects and noncomplianceSection 30120(i) of title 49, United States Code, is amended—
 (1)in the subsection heading, by adding , or rental at the end;
 (2)in paragraph (1)—
 (A)by striking (1) If notification and inserting the following:
					
						(1)In
 generalIf notification;
 (B)by indenting subparagraphs (A) and (B) four ems from the left margin;
 (C)by inserting or the manufacturer has provided to a rental company notification about a covered rental vehicle in the company’s possession at the time of notification after time of notification;
 (D)by striking the dealer may sell or lease, and inserting the dealer or rental company may sell, lease, or rent; and
 (E)in subparagraph (A), by striking sale or lease and inserting sale, lease, or rental agreement;
 (3)by amending paragraph (2) to read as follows:
				
					(2)Rule of
 constructionNothing in this subsection may be construed to prohibit a dealer or rental company from offering the vehicle or equipment for sale, lease, or rent.;
				and
 (4)by adding at the end the following:
				
					(3)Specific rules
				for rental companies
						(A)In
 generalExcept as otherwise provided under this paragraph, a rental company shall comply with the limitations on sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon as practicable, but not later than 24 hours after the earliest receipt of the notice to owner under subsection (b) or (c) of section 30118 (including the vehicle identification number for the covered vehicle) by the rental company, whether by electronic means or first class mail.
						(B)Special rule
 for large vehicle fleetsNotwithstanding subparagraph (A), if a rental company receives a notice to owner covering more than 5,000 motor vehicles in its fleet, the rental company shall comply with the limitations on sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon as practicable, but not later than 48 hours after the earliest receipt of the notice to owner under subsection (b) or (c) of section 30118 (including the vehicle identification number for the covered vehicle) by the rental company, whether by electronic means or first class mail.
						(C)Special rule
 for when remedies not immediately availableIf a notification required under subsection (b) or (c) of section 30118 indicates that the remedy for the defect or noncompliance is not immediately available and specifies actions to temporarily alter the vehicle that eliminate the safety risk posed by the defect or noncompliance, the rental company, after causing the specified actions to be performed, may rent (but may not sell or lease) the motor vehicle. Once the remedy for the rental vehicle becomes available to the rental company, the rental company may not rent the vehicle until the vehicle has been remedied, as provided in subsection (a).
						(D)Inapplicability
 to junk automobilesNotwithstanding paragraph (1), this subsection does not prohibit a rental company from selling a covered rental vehicle if such vehicle—
 (i)meets the definition of a junk automobile under section 201 of the Anti-Car Theft Act of 1992 (49 U.S.C. 30501);
 (ii)is retitled as a junk automobile pursuant to applicable State law; and
 (iii)is reported to the National Motor Vehicle Information System, if required under section 204 of such Act (49 U.S.C. 30504)..
			4.Making safety
 devices and elements inoperativeSection 30122(b) of title 49, United States Code, is amended by inserting rental company, after dealer, each place such term appears.
		5.Inspections,
 investigations, and recordsSection 30166 of title 49, United States Code, is amended—
 (1)in subsection (c)(2), by striking or dealer each place such term appears and inserting dealer, or rental company;
 (2)in subsection (e), by striking or dealer each place such term appears and inserting dealer, or rental company; and
 (3)in subsection (f), by striking or to owners and inserting , rental companies, or other owners.
			6.Research
 authorityThe Secretary of Transportation may conduct a study of—
 (1)the effectiveness of the amendments made by this Act; and
 (2)other activities of rental companies (as defined in section 30102(a)(11) of title 49, United States Code) related to their use and disposition of motor vehicles that are the subject of a notification required under section 30118 of title 49, United States Code.
			7.Study
			(a)Additional
 requirementSubsection (b)(2) of section 32206 of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141; 126 Stat. 785) is amended—
 (1)in subparagraph (E), by striking and at the end;
 (2)by redesignating subparagraph (F) as subparagraph (G); and
 (3)by inserting after subparagraph (E) the following:
					
 (F)evaluate the completion of safety recall remedies on rental trucks; and.
 (b)ReportSubsection (c) of such section is amended—
 (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting such subparagraphs, as so redesignated, an additional two ems from the left margin;
 (2)by striking Report.—Not later and inserting the following:
					
						(c)Reports
							(1)Initial
 reportNot later;
 (3)in paragraph (1), by striking subsection (b) and inserting subparagraphs (A) through (E) and (G) of subsection (b)(2); and
 (4)by adding at the end the following:
					
						(2)Safety recall
 remedy reportNot later than 1 year after the date of the enactment of the Raechel and Jacqueline Houck Safe Rental Car Act of 2015, the Secretary shall submit a report to the congressional committees set forth in paragraph (1) that contains—
 (A)the findings of the study conducted pursuant to subsection (b)(2)(F); and
 (B)any recommendations for legislation that the Secretary determines to be appropriate..
				8.Public
 commentsThe Secretary of Transportation shall solicit comments regarding the implementation of this Act from members of the public, including rental companies, consumer organizations, automobile manufacturers, and automobile dealers.
 9.Rule of constructionNothing in this Act or the amendments made by this Act shall— (1)be construed to create or increase any liability, including for loss of use, for a manufacturer as a result of having manufactured or imported a motor vehicle subject to a notification of defect or noncompliance under subsection (b) or (c) of section 30118 of title 49, United States Code; or
 (2)supersede or otherwise affect the contractual obligations, if any, between such a manufacturer and a rental company (as defined in section 30102(a) of title 49, United States Code).
 10.RulemakingThe Secretary of Transportation may promulgate rules, as appropriate, to implement this Act and the amendments made by this Act.
		11.Effective
 dateThe amendments made by this Act shall take effect on the date that is 180 days after the date of the enactment of this Act.